Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a discharge hole” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first driving component” in claim 6 and “ second driving component” in claim 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5,  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwan, TW201330975A in view of Mortell, US6030276.
Regarding claim 1,  Gwan discloses an integrated rotary cutting tool manufacturing device (Fig 1), characterized by comprising a machine body (the machining table shown in Fig 1 ), a feeding device used for loading workpiece to be ground (portion with elements 300 and drill box A, Fig 1 ), grinding devices used for grinding vertically arranged workpieces (grinding device 400 with plurality of grinding devices 411, Figs 1 and 12), and a discharge device used for loading ground workpieces (portion with elements 600 and drill box B, Fig 1 ), wherein the feeding device , the grinding devices, and the discharge device all are connected with the machine body (Fig 1 ); the integrated rotary cutting tool manufacturing device further comprises a workpiece transfer device used for vertically transferring the workpieces to the grinding devices and the discharge device (rotary body 100 and translation paragraph 0036).
However, Gwan does not disclose the grinding devices comprise a rough grinding device used for carrying out primary grinding on the vertically arranged workpieces and a fine grinding device used for carrying out secondary grinding on the vertically arranged workpieces.
Mortell teaches an automated drill bit reshaping tool having a plurality of grinding devices 138 and 140. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary cutting tool manufacturing device disclosed by Gwan to have further incorporated a rough grinding and a fine grinding device as taught by Mortell since it is old and well known in the art such modification would enable various grinding as needed on the drill bit for proper resharpening and retooling. 
Regarding claim 2,   Gwan in view of Mortell discloses each and every limitation set forth in claim 1.  Furthermore,  Gwan  discloses characterized in that the feeding device, the rough grinding device, the fine grinding device and the discharge device are arranged around the circumference of the workpiece transfer device.  (Fig 2)
Regarding claim 3,   Gwan in view of Mortell discloses each and every limitation set forth in claim 1.  Furthermore,  Gwan  discloses characterized in that the workpiece transfer device comprises a central rotating shaft capable of rotating relative to the machine body and manipulators connected with the central rotating shaft and used for clamping the workpieces, and the feeding devices, the rough  grinding device, the fine grinding device and the discharge device are arranged around the circumference fo the central rotating shaft.  (shaft associated with the drive motor 110 with plurality of manipulators chucks 131, Fig 4)
Regarding claim 5, Gwan in view of Mortell discloses each and every limitation set forth in claim 1.  Furthermore,  Gwan discloses characterized in that the feeding device comprises a hopper used for containing horizontally arranged workpieces, the bottom of the hopper is provided with a discharge hole   (under broadest reasonable interpretation the limitations hopper has been interpreted as element 320 and a discharge hole defined by element 330, Fig 11) 
Regarding claim 15,  In regard to the method claims, the prior art teaches and suggest an apparatus which has the claimed structure and then would have the natural steps of using an method as recited by applicant because the same claimed structure can clearly be used in the manner recited in the claim since the structure for practicing the invention is present. It would have been obvious at the time of .
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwan, TW201330975A in view of Mortell, US6030276 and further in view of Jinbo, CN103567821.
Regarding claim 6, Gwan in view of Mortell discloses each and every limitation set forth in claim 1. However, Gwan in view of Mortell does not disclose characterized in that the rough grinding device comprises a rough grinding clamping stand and a rough grinding wheel stand; the rough grinding clamping stand comprises a first ejector pin used for propping against the bottom of a workpiece to locate the axial position of the workpiece and a first driving component used for clamping the workpiece and driving the workpiece to rotate; and the rough grinding wheel stand comprises a rough grinding wheel and a rough grinding feed driving component used for driving the rough grinding wheel to feed in a radial direction. 
Jinbo teaches a rough grinding clamping stand 16  comprises a first ejector pin 123  and a first driving component such as combination of elements 10 and 127 for clamping and rotating the workpiece (Fig 5); and a rough grinding wheel stand shown in figure 6 with grinding wheel 31  and a grinding feed driving component motor used for moving the grinding wheel forward or backward. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Gwan in view of Mortell to have further incorporated a rough grinding clamping stand and a rough grinding wheel stand as taught by Jinbo in order to provide a precise machining of the workpiece and adjustability. 
Regarding claim 7,  Gwan in view of Mortell discloses each and every limitation set forth in claim 1. However, Gwan in view of Mortell does not disclose characterized in that the fine grinding device comprises a fine grinding clamping stand and a fine grinding wheel stand; the fine grinding clamping stand comprises a second ejector pin used for propping against the bottom of a workpiece to 
Jinbo teaches a fine grinding clamping stand 16  comprises a first ejector pin 123  and a first driving component such as combination of elements 10 and 127 for clamping and rotating the workpiece (Fig 5); and a fine grinding wheel stand shown in figure 6 with grinding wheel 31  and a grinding feed driving component motor used for moving the grinding wheel forward or backward. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Gwan in view of Mortell to have further incorporated a fine grinding clamping stand and a fine grinding wheel stand as taught by Jinbo in order to provide a precise machining of the workpiece and adjustability. 
Allowable Subject Matter
Claims 4 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During prosecution of the claimed invention the limitations “a turning  component is arranged on one side  of the feeding device and is used for turning a horizontally arranged workpiece to be vertically arranged; the manipulators comprise a first manipulator component used for transferring the workpeice on the turning component to the rough grinding device, and the first manipulator component is connected with the central rotating shaft ;  the first manipulator  component is connected with the central rotating shaft; the first manipulator component comprises a first clamping component  used for clamping the workpiece and capable of lifting up and down and a rotation driving component used for driving the first clamping component to turn the workpiece to be in a vertical state, and the rotation driving component is connected . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723